Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NILSSON et al. (US 2010/0151417 A1), and further in view of MORALES et al. (US 2016/0135931 A1).
Regarding Claim 1, Nilsson discloses a method for production of partial or full tooth prostheses (Abstract; [0080]-[0082)), comprising the steps of: 
determining base points (step (110) as disclosed in [0080]-[0081] and [0089]) of a lower jaw and/or an upper jaw (Figs. 4A-4h and [0089]), defined by coordinates ([0081], [0086], [0089], [0094]-[0097]); 
determining a transverse dimension ([0097] last 4 lines and [0102])), and/or a skeletal class, and/or type of bite ([0079] last 3 lines discloses determining the occlusion line, [0030]-[0038] discloses the calculated occlusion line; also [0194] lines 11-14) based on the coordinates ([0079], [0097], [0194]), and 
selecting a suitable dental arrangement based on the transverse dimension and/or the skeletal class and/or the type of bite ([0108]), 
wherein the suitable dental arrangement comprises a plurality of artificial teeth (Fig. 19), wherein the step of selecting the tooth arrangement is based on a tooth line (900 is the tooth line, FIGS. 
producing the full tooth prostheses from suitable dental arrangement with a tooth arrangement ([0175], “a dental restoration is produced based on the data provided”).
Nilsson fails to teach wherein the step of selecting the suitable dental arrangement comprises selecting a tooth arrangement of the plurality of artificial teeth from a plurality of possible tooth arrangements based on the transverse dimension and/or the skeletal class and/or the type of bite.
However, Morales teaches the step of selecting the suitable dental arrangement comprises selecting a tooth arrangement of the plurality of artificial teeth from a plurality of possible tooth arrangements  based on the transverse dimension and/or the skeletal class and/or the type of bite ([0013]) for the purpose of quickly selecting a pre-designed denture teeth design that is compatible with the size and shape of the patient's oral anatomy, which can be used in automated manufacturing processes to form a physical denture with parameters specific to the individual patient, such the topography of gingiva and characteristics of the soft palate, can be incorporated into the virtual design to enhance the fit and appearance denture. These features, formerly traditionally designed by hand by a laboratory technician, can be virtually designed and translated directly to a physical model, for example, by an additive manufacturing process ([0012]-[0013]).
Therefore, it would have been obvious to modify Nillson, by selecting the suitable dental arrangement from a plurality of acceptable arrangements, as taught by Morales, for the purpose of quickly selecting a pre-designed denture teeth design that is compatible with the size and shape of the patient's oral anatomy, which can be used in automated manufacturing processes to form a physical denture with parameters specific to the individual patient, such the topography of gingiva and characteristics of the soft palate, can be incorporated into the virtual design to enhance the fit and appearance denture. These features, formerly traditionally designed by hand by a laboratory technician, 
Regarding Claim 2, the base points include a farthest mesial points of retromolar triangles (Figs. 4A-4F, (A, B) are the mesial points of the triangle) on right and left sides of the lower jaw ([0089]).
Regarding Claim 3, the base points include lowest points of oral vestibule ([0093]: the convex portion of the mucolabial fold is the lowest point; also referred to as “conclusion line”) on right and left sides ([0090]) beside a labial frenulum of the lower jaw ([0093]).
Regarding Claim 5, the base points include points papilla incisive of upper jaw (Fig. 4D, the circled point between (FG), [0101]).
Regarding Claims 4, 6, and 7, the base points include the points tuber maxillae on right and left sides of the upper jaw; the transverse dimension is determined at least based on a distance of mesial points of retromolar triangle ([0098]-[0103]); and the transverse dimension is multiplied by a correction factor ([0102]-[0103]).
Regarding Claims 8-10, skeletal class is determined based on an occlusal angle and an occlusal height (Figs. 4b and 4C, (N, Z, I, Y) and [0094]-[0095], [0105]); wherein the occlusal angle extends between a centerline ((C, C1, I, Y, Z, N), [0105]-[0106]) which extends in the middle between the farthest mesial points and the lowest points of the oral vestibule (cited above), and a connecting line to the point papilla incisive (Figs. 4D-4E and [0101] as cited above) and the occlusal height is determined as the distance between the center of the two lowest points in the oral vestibule ({0105], the Conclusion line as cited above) and the point papilla incisive ([0098]-[0106]).
Regarding Claim 11, the type of bite is determined based on interalveolar connecting angles ([0106], also Figs 23-23, (230, 231) and [0163]).

Regarding Claim 15, wherein for the selection of a tooth arrangement for the lower jaw base and/or the upper jaw base, an occlusal concept (Figs. 18-19, (900)).
Claim(s) 1-6, 8-10, 11-14, are rejected under 35 U.S.C. 103 as being unpatentable over KERSCHENSTEINER et al. (US 2015/0132718 A1) and further in view of MORALES et al. (US 2016/0135931 A1).
Regarding Claim 1, Kerschensteiner discloses a method for production of partial or full tooth prostheses (Abstract; [0033], [0037]-[0045]), comprising the steps of: 
determining base points (Figs. 2-8 and 14; [0152], [0126], [0129], [0168]) of a lower jaw (Fig. 6, [0206]-0213) and/or an upper jaw (Fig. 5, [0197]-[0205]), defined by coordinates ([0152] last 4 lines; 
determining a transverse dimension (Figs. 3-4, [0049] and [0195]), and/or a skeletal class ([0258]-[0267]) and/or type of bite ([0268]-0272]) based on the coordinates; and 
selecting a suitable dental arrangement based on the transverse dimension and/or the skeletal class and/or the type of bite (Claim 1),
wherein the suitable dental arrangement comprises a plurality of artificial teeth (Fig. 19-20); and wherein the step of selecting the tooth arrangement is based on a tooth line and a tooth shape ([0034], teaches production based on tooth shapes and geometries from a library).
producing the full tooth prostheses from the suitable dental arrangement with a tooth arrangement ([0029], “producing the real prosthesis”).
Kerschensteiner fails to teach wherein the step of selecting the suitable dental arrangement comprises selecting a tooth arrangement of the plurality of artificial teeth from a plurality of possible tooth arrangements based on the transverse dimension and/or the skeletal class and/or the type of bite.

Therefore, it would have been obvious to modify Kerschensteiner, by selecting the suitable dental arrangement from a plurality of acceptable arrangements, as taught by Morales, for the purpose of quickly selecting a pre-designed denture teeth design that is compatible with the size and shape of the patient's oral anatomy, which can be used in automated manufacturing processes to form a physical denture with parameters specific to the individual patient, such the topography of gingiva and characteristics of the soft palate, can be incorporated into the virtual design to enhance the fit and appearance denture. These features, formerly traditionally designed by hand by a laboratory technician, can be virtually designed and translated directly to a physical model, for example, by an additive manufacturing process ([0012]-[0013]).
Regarding Claim 2, Kerschensteiner discloses the base points include farthest mesial points of retromolar triangles (Fig. 6, (1) and [0208]) on right and left sides of the lower jaw.
Regarding Claim 3, Kerschensteiner discloses the base points include lowest points of the oral vestibule ([0281], [0103]-[0107]: the vestibular fold is the lowest point; see also Fig. 8, [0222])) on right and left sides beside the labial frenulum of the lower jaw ([0121]-[0122], [0103]-0107], [0114]-[0124]).

Regarding Claims 4 and 6, Kerschensteiner  discloses the base points include points tuber maxillae (Fig. 5, (5), [0203]) on right and left sides of the upper jaw; transverse dimension (Fig. 4, [0049]; also Fig. 6) is determined at least based on a distance of mesial points of retromolar triangle (Fig. 6, (1) and [0208] and [0194]-[0195]).
Regarding Claims 8-10, Kerschensteiner discloses skeletal class (Fig. 15, [0060]) is determined based on an occlusal angle and an occlusal height ([0258]-[0267] and [0119]-[0124]); wherein an occlusal angle extends between a centerline (Figs. 5-6, (4)) which extends in the middle between farthest mesial points (Fig. 6, the most mesial points of the retromolar triangle) and lowest points of the oral vestibule (Fig. 6, (2, 6) and [0213]), and a connecting line to a point papilla incisive ([0223]); and an occlusal height ([0119]-[0124]) is determined as a distance between a center of two lowest points in the oral vestibule and the point papilla incisive ([0119]-[0121]; and as cited above).
Regarding Claim 11, Kerschensteiner discloses a type of bite ([0268]-[0272]; Fig. 16, [0061]) is determined based on interalveolar connecting angles (Fig. 16A-D and [0268]-[0272]; the functional relationship outlined in [0097]-[0107])).
Regarding Claim 12, Kerschensteiner discloses connecting angles are determined by connecting line between two farthest mesial points of retromolar triangle ([0242] and [0238]-[0254])) and left or right point tubera ([0247]), respectively.
Regarding Claim 13, Kerschensteiner discloses a normal occlusion is determined Fig. 15A and 16A, [0258]-[0259] and [0265]-[0269]), if the two connecting angles are less than or equal to 80 degrees ([0244]), wherein a bilateral and unilateral crossbite is determined (Fig. 16C and 15D, [0271] and [0264]-[0267]), if one or both of the two connecting angles are greater than or equal to 80 degrees ([0244]).
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KERSCHENSTEINER et al. (US 2015/0132718 A1) and further in view of MORALES et al. (US 2016/0135931 A1), and further in view of LAUCIELLO et al. (US 2013/0166312 A1).
Regarding Claim 16, Kerschensteiner/Morales discloses the device as set forth in Claim 14 as set forth above.
Kerschensteiner/Morales fail to teach wherein the nose width is multiplied by a correction factor.
However, Lauciello teaches the nose width (Fig. 6, [0034]) is multiplied by a correction factor ([0034]-[0035]) for the purpose of providing a known calibration object with known size and scale to calculate the actual size of a facial feature from the image size of another facial feature ([0052]-[0053]).
Therefore, it would have been obvious to modify Kerschensteiner/Morales, by defining a known dimension such as nose width to multiply by a correction factor, as taught by Lauciello, for the purpose of providing a known calibration object with known size and scale to calculate the actual size of a facial feature from the image size of another facial feature ([0034]-[0035] and [0052]-[0053]).
Response to Arguments
Applicant's arguments filed 11 January 2022 have been fully considered but they are not persuasive. 
On pages 5-6, applicant argues the amendment of “wherein the step of selecting the tooth arrangement is based on a tooth line and a tooth shape”. However, such is is covered by the prior art as set forth above. Nilsson teaches 900 is the tooth line, FIGS. 18-19 and [0083] describes how the data is 
For these reasons applicants’ arguments are not found to be persuasive and the grounds of rejection is upheld.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/28/2022